Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1 and 3-13 are allowed in response to the amendment and remarks filed on March 7, 2022.

Response to Applicant’s Remarks
Applicant’s claim amendments and remarks filed March 7, 2022 overcame all prior rejections as presented in the Non-Final office action filed 12/16/2021.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Leary et al. (US 5,375,722) teaches a device (monitoring device, fig.1-3A) comprising: a product status synchronization device (fig.2) comprising a plurality of input ports and an encoder input, each of the input ports coupled to one of a plurality of registers (inputs of register 50, register 34, register 40 and encoder 36, fig.2) and configured to receive a signal indicative of a status assigned to a product by one of a plurality of process stations (flag status indicator at each stations, figs.1-2 and col.3, lines 18-44), and to register the status assigned to the product into the one of the plurality of registers coupled to the input port (shifting each flag signals into each respective registers, figs.2 and 4C), wherein one or more of the plurality of process stations are located at different distances from a predetermined location along a processing line (X” and Y” distance from station 24, fig.1) and are configured to asynchronously process one or more products moving through the processing line (each of carton 14 passing through each of the stations 16, 18, 22, and 24 via conveyor 12, fig.1 and col.60-65), wherein each of the plurality of registers is coupled to a different one of the plurality of input ports and has a register length (fig.2, col.6 lines 33-40), wherein the register length for each register is configured to have a length 
Leary fails to teach wherein each of the plurality of registers comprises a final bit position and the final bit position of each of the plurality of registers aligns with the final bit position of every other one of the final bit positions, and wherein the product status synchronization device product status is configured to determine a final status for a product that has arrived at the predetermined location based on a plurality of statuses indicated for the product at each of the final bit positions.

Floeder et al. (US 7,797,133) teaches of a device comprising: a product status synchronization device (sync unit 54, fig.3) comprising a plurality of input ports (inputs of sync unit 54, fig.4) and an encoder input (encoder input 52 fig.3-4), each of the plurality of input ports coupled to one of a plurality of registers (registers 58A-58N, fig.4) and configured to receive a signal indicative of a status assigned to a product (status signals 50A-50N assigned to roller products 46A-46N, fig.4), and to register the status assigned to the product into the one of the plurality of registers coupled to each input port (col.11 lines 19-34)…wherein each of the plurality of registers is coupled to a different one of the plurality of input ports (fig.4)…each register configured to track a plurality of statuses that have been registered into the each register by the each input port coupled to the each register (col.11 lines 19-34), wherein the encoder input is configured to receive a movement signal indicative of movement of the one or more products through the processing line, and to shift the plurality of statuses registered in each of the plurality of registers based on the movement signal (col.11 lines 19-34).


Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A device comprising: a product status synchronization device comprising a plurality of input ports and an encoder input, each of the plurality of input ports coupled to one of a plurality of registers and configured to receive a signal indicative of a status assigned to a product by one of a plurality of process stations, and to register the status assigned to the product into the one of the plurality of registers coupled to each input port, wherein one or more of the plurality of process stations are located at different distances from a predetermined location along a processing line and are configured to asynchronously process one or more products moving through the processing line, wherein each of the plurality of registers is coupled to a different one of the plurality of input ports and has a register length, wherein the register length for each register is configured to have a length corresponding to a distance between the one of the plurality of process stations that is configured to be coupled to the each input port coupled to the each register and the predetermined location along the processing line, each register 
Claims 3-13 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Hranica et al. (US 6,876,898) and Lepper et al. (US 5,555,504).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 16, 2022